





EXHIBIT 10
























COLGATE-PALMOLIVE COMPANY


SUPPLEMENTAL SALARIED EMPLOYEES’ RETIREMENT PLAN

































































DM_US 15429362-9.037457.0013

--------------------------------------------------------------------------------









TABLE OF CONTENTS


PAGE


ARTICLE I INTRODUCTION
1

Section 1.1
Name of Plan     1

Section 1.2
Background and Effective Date     1

Section 1.3
ERISA and Code Status     2

ARTICLE II DEFINITIONS     4
Section 2.1
“Actuarial Equivalent”     4

Section 2.2
“Additional EICP Benefit”     4

Section 2.3
“Base Plan”     5

Section 2.4
“Benefit Commencement Date”     5

Section 2.5
“Determination Date”     5

Section 2.6
“Eligible Employee”     5

Section 2.7
“Grandfathered Benefit”     5

Section 2.8
“Maximum Benefit”     6

Section 2.9
“Member”     7

Section 2.10
“Member Eligible for the Additional EICP Benefit”     7

Section 2.11
“Non-Grandfathered Benefit”     8

Section 2.12
“Specified Employee”     8

ARTICLE III BENEFITS
9

Section 3.1
Participation     9

Section 3.2
Amount of Member’s Benefit     9

Section 3.3
Amount of Beneficiary’s Benefit     14

Section 3.4
Time and Form of Payment     15

Section 3.5
Effect of Changes in the Maximum Benefit     18

Section 3.6
Reduction in Benefits for Members in Foreign Service     19

Section 3.7
Reduction in Benefits for Members Electing to Maintain Prior Plan Benefits    
19

Section 3.8
Reduction in Benefits for FICA Tax Imposed on Plan Benefits

19

Section 3.9
Benefits Subject to Withholding     20

Section 3.10
Beneficiary Designation     20

ARTICLE IV PLAN ADMINISTRATION
21










--------------------------------------------------------------------------------







TABLE OF CONTENTS


PAGE


Section 4.1
Employee Relations Committee     21

Section 4.2
Claims Procedures     21

Section 4.3
Delegated Responsibilities     23

Section 4.4
Amendment and Termination 23

Section 4.5
Payments     23

Section 4.6
Non-Assignability of Benefits     23

Section 4.7
Plan Unfunded     24

Section 4.8
Applicable Law     24

Section 4.9
No Employment Rights Conferred     24

Section 4.10
Plan to Comply with Code Section 409A     25

APPENDIX A     i     





































































--------------------------------------------------------------------------------








COLGATE-PALMOLIVE COMPANY


SUPPLEMENTAL SALARIED EMPLOYEES’ RETIREMENT PLAN
Colgate-Palmolive Company (the “Company”) hereby continues the Supplemental
Salaried Employees’ Retirement Plan (the “Plan”), a non-qualified, unfunded plan
which it maintains to provide Eligible Employees with benefits which, in the
absence of certain limitations imposed by the Code, would have been provided
under the Colgate-Palmolive Company Employees’ Retirement Income Plan (the “Base
Plan”), as well as additional benefits to surviving spouses in the event of the
death of certain married Members.
ARTICLE I
INTRODUCTION
Section 1.1
Name of Plan. The name of this Plan is the “Supplemental Salaried Employees’
Retirement Plan”.

Section 1.2
Background and Effective Date. The original effective date of the Plan is
January 1, 1976. The Base Plan was amended effective July 1, 1989 to, inter
alia, establish pension retirement accounts and to permit lump sum payments of
the amounts credited to such accounts. The Base Plan amendment required changes
in the administration and interpretation of this Plan. A prior amendment and
restatement of the Plan was generally effective for Members and Beneficiaries
whose Benefit Commencement Date was on or after July 1, 1989, and was intended
to reflect the administration and operation of the Plan in practice since July
1, 1989, including, with respect to benefits earned and vested as of December







1





--------------------------------------------------------------------------------







31, 2004, the terms of the Plan as in existence on October 3, 2004. This Plan
was again amended and restated effective January 1, 2005 for the purpose of
complying with the requirements of Internal Revenue Code ("Code") section 409A
as added by the American Jobs Creation Act of 2004. The Company did not intend
by the retroactive application of this amended and restated Plan to materially
modify, or otherwise increase or reduce, the benefits or rights under this Plan
as in existence on October 3, 2004 for purposes of Code section 409A and
applicable guidance thereunder with respect to benefits earned and vested as of
December 31, 2004, and this Plan shall be interpreted consistent with such
intent.
Effective September 1, 2010, the Hill’s Pet Nutrition, Inc. Retirement Plan was
merged into the Base Plan and the benefits previously provided under the Hill’s
Pet Products Benefit Equalization Plan (the “Hill’s Plan”) are now provided
under this Plan.
Except as otherwise provided herein, the Plan was last amended and restated
effective September 27, 2017 to make certain changes. The Plan is amended and
restated again to clarify Section 3.2(e) with such clarification being effective
as of February 25, 2010..The Plan remains effective for Members and
Beneficiaries whose Benefit Commencement Date is on or after September 27, 2017.
Section 1.3
ERISA and Code Status. This Plan is intended to be an unfunded plan for the
benefit of a select group of management or highly compensated employees exempt
from parts 2, 3 and 4 of Title I of the Employee Retirement Income







2





--------------------------------------------------------------------------------







Security Act of 1974, as amended ("ERISA"). With respect to the portion of the
Plan which provides benefits in excess of the limitations imposed by section 415
of the Code, that portion is intended to be a separate plan which is an excess
benefit plan exempt from ERISA. The Plan is also intended to comply with Code
section 409A with respect to amounts deferred after December 31, 2004, and
amounts which were deferred on or before but not vested on December 31, 2004.
The Plan shall be administered and interpreted consistent with such intent.




3





--------------------------------------------------------------------------------









ARTICLE II
DEFINITIONS
Capitalized terms which are not defined herein shall have the meaning ascribed
to them in the Base Plan. Whenever reference is made herein to “this Plan”, such
reference shall be to this Supplemental Salaried Employees’ Retirement Plan.
Section 2.1
“Actuarial Equivalent” ” shall mean equality in value of the aggregate benefits
expected to be received under different forms of payment. For those Members
whose benefit under the Base Plan is not calculated under Appendices B, C, or D
of the Base Plan, the underlying actuarial assumptions used as a basis for these
calculations are those which are stated in the Base Plan. For those Members
whose benefit under the Base Plan is calculated under Appendices B, C, or D of
the Base Plan, the underlying actuarial assumptions used for calculating lump
sums and the reduction under Section 3.7 are those in effect under the Base Plan
prior to January 1, 2000. For all other purposes, the assumptions currently in
effect under the Base Plan shall be used.

Section 2.2
“Additional EICP Benefit” ” shall mean a benefit payable for the life of the
surviving spouse of any Member Eligible for the Additional EICP Benefit that is
equal to 25% of the retirement benefit that would have been payable to such
Member under the Base Plan at Normal Retirement Age or, if later, on the
Member’s Benefit Commencement Date, if such benefit had been paid in the form of
a life annuity and if the limitations of Code sections 401(a)(17) and 415 were
not taken into account in calculating the benefit; provided, however, that in
any





4





--------------------------------------------------------------------------------







case where the surviving spouse is more than 60 months younger than the Member,
the Additional EICP Benefit shall be reduced 1/8 of 1% (.00125) per month for
each month over 60 months that the surviving spouse is younger than the Member.
If the Member’s Base Plan benefit is determined by reference to his Account, the
benefit at Normal Retirement Age or, if later, the Member’s Benefit Commencement
Date, shall be determined by dividing such Account as of the date of the
Member’s separation from service by a deferred to age 65 annuity factor using
the Applicable Interest Rate and the Applicable Mortality Table.
Section 2.3
“Base Plan” shall mean the Colgate-Palmolive Company Employees’ Retirement
Income Plan, as amended from time to time.

Section 2.4
“Benefit Commencement Date” shall mean the first day of the month as of which a
Member’s benefit is paid as an annuity or in any other form under this Plan.

Section 2.5
“Determination Date” shall mean the date as of which benefits commence under the
Base Plan.

Section 2.6
“Eligible Employee” shall mean an “Eligible Employee,” as defined in the Base
Plan, who is entitled to a retirement benefit under the Base Plan which is
limited by Code sections 401(a)(17) and/or 415, and/or any other Employee who
satisfies each of the requirements of Section 2.10.

Section 2.7
“Grandfathered Benefit” shall mean the lesser of (i) the benefit amount stated
in a schedule maintained by the Employee Relations Committee (which represents
the present value of the amount to which the Member would have been entitled
under







5





--------------------------------------------------------------------------------









this Plan (or the Hill’s Plan, as applicable) if he had voluntarily terminated
employment without cause on December 31, 2004 and received a payment of the
benefits available from the Plan on the earliest possible date allowed under the
Plan to receive a payment of benefits following termination of employment, and
received the benefit in the form with the maximum value, and (ii) the benefit
payable under this Plan on the Benefit Commencement Date. For any subsequent
year, the amount determined under (i) may increase to equal the present value of
the benefit the Member actually becomes entitled to, in the form and at the time
actually paid, determined under the terms of the Plan (including applicable
limits under the Internal Revenue Code), as in effect on October 3, 2004,
without regard to any further services rendered by the Member after December 31,
2004, or any other events affecting the amount of the Member’s entitlement to
benefits (other than a Member election with respect to the time or form of an
available benefit). Calculations of the amount determined under (i) shall be
made in accordance with Reg. §1.409A-6(a)(3)(i) using reasonable actuarial
assumptions and methods as determined thereunder.
Section 2.8
“Maximum Benefit” shall mean the maximum annual benefit payable in the form of a
straight life annuity or, in the case of a married Member, a qualified joint and
survivor annuity as defined in Code section 417(b), which is permitted to be
paid to a Member under the Base Plan, as determined under all applicable
provisions of the Code and ERISA, specifically taking into account the
limitations of Code sections 401(a)(17) and 415, and any applicable regulations
thereunder. It is intended that the Maximum Benefit, as defined herein, shall
automatically





6





--------------------------------------------------------------------------------









increase whenever the dollar limits or compensation limits under Code sections
401(a)(17) and 415 increase; provided, however, that no adjustments to the
Maximum Benefit will be recognized after a Member’s Benefit Commencement Date.
Section 2.9
“Member” shall mean an Eligible Employee who participates in this Plan pursuant
to Section 3.1. An Eligible Employee shall remain a Member under this Plan until
all amounts payable on his behalf from this Plan have been paid.

Section 2.10
“Member Eligible for the Additional EICP Benefit” shall mean an Employee who (i)
is in salary grade 19 or above, (ii) has been credited with ten (10) or more
years of vesting service under the Base Plan, (iii) is covered under the Above
and Beyond Plan, (iv) is not eligible for the indexation of accrued benefit
under Section 1.1 of Appendix H of the Base Plan; (v) effective for Benefit
Commencement Dates on or after September 27, 2017, elects to receive his benefit
under the Base Plan in a form of annuity other than a Joint Annuitant Option
with a 100% survivor feature, (vi) has been married to the same Spouse for at
least one year prior to his Benefit Commencement Date, (vii) is married to the
person described in (vi) at the time of his death, and (viii) either the person
described in (vi) and (vii) above is the Member’s only designated beneficiary
under the Base Plan or the Base Plan benefit is paid in the form of an annuity
that does not require the designation of a beneficiary. In addition to the
foregoing requirements and solely for purposes of Section 3.3(b), the Employee
also must have attained age 55 prior to death and the Beneficiary’s benefit
under the Base





7





--------------------------------------------------------------------------------









Plan must be determined under Appendices B, C or D, but the requirement that the
Member elect to receive his benefit under the Base Plan in the form of an
annuity shall not apply.
Section 2.11
“Non-Grandfathered Benefit” shall mean the portion of the benefit payable under
this Plan which exceeds the Grandfathered Benefit, calculated using the
actuarial assumptions specified in Section 2.1 as of the Determination Date.

Section 2.12
“Specified Employee” shall mean a person identified in accordance with
procedures adopted by the Company that reflect the requirements of Code section
409A(a)(2)(B)(i).





8





--------------------------------------------------------------------------------









ARTICLE III
BENEFITS
Section 3.1
Participation. An Eligible Employee shall become a Member under this Plan on the
earlier of (i) the date his accrued benefit under the Base Plan, determined
without regard to the limitations of Code Sections 401(a)(17) and 415, exceeds
the Maximum Benefit, or (ii) the date he satisfies each of the requirements of
Section 2.10.

Section 3.2
Amount of Member’s Benefit.

(a)
In the case of any Member whose Determination Date is coincident with or
immediately following his separation from service, such Member shall be entitled
to a benefit under this Plan, the Actuarial Equivalent of which is equal to the
difference between:

(i)    the benefit that would have been payable under the Base Plan as of such
date in the form elected by the Member under such plan if the limitations of
Code sections 401(a)(17) and 415 were not taken into account in calculating the
benefit; and
(ii)
the benefit actually payable under the Base Plan;

For Members previously covered under the Hill’s Plan, the determination of the
benefit payable under Section 3.2(a)(i) above shall be made by treating amounts
deferred under the Colgate-Palmolive Company Deferred Compensation Plan, to the
extent such amounts would have been recognized as Earnings under the Base




9





--------------------------------------------------------------------------------









Plan determined at the Member’s Benefit Commencement Date, as benefit bearing
compensation. For Members who are Employees on December 31, 2013 and whose
Recognized Earnings as of February 1, 2013 are in excess of $255,000, the
determination of the benefit payable under Section 3.2(a)(i) above shall be made
without regard to the Base Plan amendment requiring that both their benefit upon
normal retirement and their pre-Social Security supplement under Appendix B of
the Base Plan be calculated based on the Member’s Average Recognized Monthly
Earnings, and Estimated Primary Insurance Amount as of December 31, 2013. For
Members whose Recognized Earnings as of any date on or after February 1, 2013
are in excess of the limitation then in effect under Code section 401(a)(17),
and who terminate employment on or after January 1, 2016, the determination of
the benefit payable under Section 3.2(a)(i) above shall be made without regard
to Section 7(b) of Appendix B of the Base Plan and the last paragraph of Section
7 of Appendix B of the Base Plan.
(b)    In any case where the Determination Date under the Base Plan does not
coincide with, or immediately follow, the Member’s separation from service, the
Member shall be entitled to a benefit under this Plan, the Actuarial Equivalent
of which is equal to the difference between:
(i)    the annual benefit that would have been payable under the Base Plan in
the normal form as of the earliest date the Member could have commenced benefits
under the Base Plan following his separation from






10





--------------------------------------------------------------------------------









service if the limitations of Code sections 401(a)(17) and 415 were not taken
into account in calculating the benefit; and
(ii)    the Maximum Benefit applicable to the Member as of that date;
For Members previously covered under the Hill’s Plan, the determination of the
benefit payable under Section 3.2(b)(i) above shall be made by treating amounts
deferred under the Colgate-Palmolive Company Deferred Compensation Plan, to the
extent such amounts would have been recognized as Earnings under the Base Plan
determined at the Member’s Benefit Commencement Date, as benefit bearing
compensation. For Members who are Employees on December 31, 2013 and whose
Recognized Earnings as of February 1, 2013 are in excess of $255,000, the
determination of the benefit payable under Section 3.2(b)(i) above shall be made
without regard to the Base Plan amendment requiring that both their benefit upon
normal retirement and their pre-Social Security supplement under Appendix B of
the Base Plan be calculated based on the Member’s Average Recognized Monthly
Earnings, and Estimate Primary Insurance Amount as of December 31, 2013. For
Members whose Recognized Earnings as of any date on or after February 1, 2013
are in excess of the limitation then in effect under Code section 401(a)(17),
and who terminate employment on or after January 1, 2016, the determination of
the benefit payable under Section 3.2(b)(i) above shall be made without regard
to Section 7(b) of Appendix B of the Base Plan and the last paragraph of Section
7 of Appendix B of the Base Plan.




11





--------------------------------------------------------------------------------







(c)
In addition to any benefit provided under Section 3.2(a) or (b), an Additional
EICP Benefit shall be paid to the surviving spouse of any Member Eligible for
the Additional EICP Benefit who dies on or after his Benefit Commencement Date.

(d)
The benefit amount determined under Sections 3.2(a), (b) and (c) above is
subject to reduction as provided in Sections 3.6, 3.7 and 3.8. The benefit
amount (after the reductions required under Sections 3.6 and 3.7 but prior to
the reduction required under Section 3.8), when expressed as a straight life
annuity, and then added to the benefit payable under the Base Plan, when
expressed as a straight life annuity (in each case using the actuarial
assumptions specified in Section 2.1 which are in effect on the Benefit
Commencement Date), shall be limited to 70 percent of the Member’s salary based
on the date of separation from service plus the value of the executive incentive
compensation (whether or not payable in cash) awarded for services rendered in
the calendar year immediately preceding the calendar year containing the
separation from service date. For this purpose, executive incentive compensation
includes cash and non-cash awards under the Executive Incentive Compensation
Plan of the Company. Also for this purpose, restricted stock issued pursuant to
the Executive Incentive Compensation Plan shall be valued at its publicly traded
value on the New York Stock Exchange at the close of business on the date of
grant.

(e)
The benefit amount determined under Sections 3.2(a), (b) and (c) above (after
the reductions required under Sections 3.2(d), 3.6, and 3.7 but prior to the
reduction required under Section 3.8) when expressed as a present value





12





--------------------------------------------------------------------------------







amount (in each case using the actuarial assumptions described below), and when
added to (i) the benefit determined under Section 3.2(a)(ii) or Section
3.2(b)(ii), as applicable, when expressed as a present value amount (in each
case using the actuarial assumptions described below) and (ii) the foreign
retirement benefit(s) determined under Section 3.6, when expressed as a present
value amount (using the actuarial assumptions described below), shall be further
limited to a maximum total benefit under this Plan, the Base Plan, and foreign
retirement plan(s) described in Section 3.6 of $20,000,000. Such $20,000,000
limitation shall be increased as of the end of each calendar month at a monthly
rate equivalent to an annual rate of 6% compounded annually, with the first such
increase to occur as of January 31, 2010. Application of the limitation
described in this Section 3.2(d) is subject to obtaining the written consent of
any such Member and his Beneficiary to such reduction. For purposes of clarity,
if the limitation described in this Section 3.2(d) applies to a Member, such
Member’s benefit under this Plan shall be limited to the difference between (A)
$20 million (as adjusted) and (B) the sum of the benefit determined under
Section 3.2(a)(ii) or Section 3.2(b)(ii), as applicable, plus the foreign
retirement benefit(s) determined under Section 3.6.
For purposes of expressing the benefit determined under Sections 3.2(a) or (b),
as applicable, and (c) (after the reductions required under Sections 3.2(d),
3.6, and 3.7 but prior to the reduction required under Section 3.8), and Section
3.6, if applicable, as a present value amount under this paragraph 3.2(e) only,
the following assumptions shall be used:




13





--------------------------------------------------------------------------------







    
If the form of payment is an annuity:
Interest rate – The discount rate which is in effect as of the December 31
coincident with or preceding the determination date, as used to determine
pension liabilities for purposes of year-end financial accounting disclosures.
Mortality – The mortality basis which is in effect as of the December 31
coincident with or preceding the determination date, as used to determine
pension liabilities for purposes of year-end financial accounting disclosures.
If the form of payment is a lump sum:
The actual assumptions used in the Base Plan and the Colgate-Palmolive Company
Supplemental Salaried Employees’ Retirement Plan to determine actual lump sum
payments.
Section 3.3
Amount of Beneficiary’s Benefit    .

(a)
Upon the death of a Member whose Beneficiary is eligible for a Beneficiary’s
benefit under the Base Plan, such Beneficiary shall be entitled to an annual
benefit under this Plan equal to the difference between (i) the benefit that
would have been payable to the Beneficiary under the Base Plan if the
limitations of Code Sections 401(a)(17) and 415 were not taken into account in
calculating the benefit; and (ii) the benefit actually payable to the
Beneficiary under the Base Plan.







14





--------------------------------------------------------------------------------









(b)
In addition to the benefit provided under Section 3.3(a), an Additional EICP
Benefit shall be paid to the surviving spouse of any Member Eligible for the
Additional EICP Benefit who dies before his Benefit Commencement Date, provided,
however, that the amount of such Additional EICP Benefit shall be reduced by any
“Death-In-Service Benefit” payable under the Above and Beyond Plan for so long
as such benefit is payable under the Above and Beyond Plan.

Section 3.4
Time and Form of Payment.

(a)
Separation from Service On or After January 1, 2008 – Grandfathered Benefit.
Payment of the Grandfathered Benefit under this Plan to a Member or Beneficiary
shall commence as of the Determination Date and, except as provided in this
Section 3.4(a), shall be paid in the same form as the benefit payable under the
Base Plan.

(i)
A Member or Beneficiary whose benefit under the Base Plan is calculated under
Appendices B, C or D of the Base Plan may request the Employee Relations
Committee to approve payment of his Grandfathered Benefit in a lump sum. Such
request must be made at least 90 days prior to his retirement date and will be
accepted or denied in the sole discretion of the Employee Relations Committee.

(ii)
Except for Grandfathered Benefits determined under the Hill’s Plan, a Member or
Beneficiary whose benefit under the Base Plan is not





15





--------------------------------------------------------------------------------









calculated under Appendices B, C or D may, with the Employee Relations Committee
approval, receive payment of his Grandfathered Benefit in the form of a lump
sum.
(iii)
In the case of a Member whose Grandfathered Benefit was determined under the
Hill’s Plan, and where the Actuarial Equivalent of such Grandfathered Benefit is
$20,000 or less, the Employee Relations Committee in its sole discretion may
require that the Grandfathered Benefit be paid in a lump sum.

(b)
Separation from Service on or After January 1, 2008 – Non-Grandfathered Benefit.

(i)
A Member whose benefit under the Base Plan is calculated under Appendices B, C
or D of the Base Plan and who is married on the date of his separation from
service shall receive payment of the Non-Grandfathered Benefit in the form of a
Joint and 50% Survivor Annuity commencing as soon as practicable following the
Member’s separation from service. If such Member is not married on the date of
his separation from service, payment of the Non-Grandfathered Benefit shall be
made in the form of a level monthly annuity for life commencing as soon as
practicable following the Member’s separation from service. Payment to a
Beneficiary shall be made in the form of a level monthly annuity for life
commencing as soon as practicable following the Member’s death.





16





--------------------------------------------------------------------------------









(ii)
A Member whose benefit under the Base Plan is not calculated under Appendices B,
C or D of the Base Plan shall receive payment of the Non-Grandfathered Benefit
in the form of a lump sum as soon as practicable following the Member’s
separation from service. Payment to the Beneficiary of such a Member who dies
before his Benefit Commencement Date shall be made in the form of a lump sum as
soon as practicable following the Member’s death. Payment to the surviving
spouse of such a Member who is both a Member Eligible for the Additional EICP
Benefit and dies after his Benefit Commencement Date shall be made in accordance
with Section 3.2(c).

The foregoing notwithstanding, in any case where the Member is a Specified
Employee, payment of the Non-Grandfathered Benefit under this Section 3.4(b)
shall be deferred until the earlier of (i) the date that is six months following
the Member’s separation from service, or (ii) the date of the Member’s death. If
benefits are paid in the form of an annuity, the portion of the
Non-Grandfathered benefit that would have been paid during this six month period
shall be accumulated and paid in a lump sum at the end of this period. If the
benefit is paid in the form of a lump sum, interest credits shall continue
throughout the six month period.
(c)
Separation from Service Before January 1, 2008. See Appendix A.







17





--------------------------------------------------------------------------------









(d)
Change of Control – Grandfathered Benefit. Following the occurrence of a “Change
of Control,” as defined under Section 6.02 of the Amended and Restated Trust
Agreement, dated August 2, 1990, between the Company and the Bank of New York
(the “Trust Agreement”), distribution of a Member’s Grandfathered Benefit (other
than Grandfathered Benefits determined under the Hill’s Plan) shall be made in
accordance with the provisions of Section 4.02(a) of the Trust Agreement.

(e)
Change of Control – Non-Grandfathered Benefit. Upon the occurrence of a
transaction which is both a “Change of Control,” as defined under Section 6.02
of the Trust Agreement, and meets the requirements of Code Section
409A(a)(2)(A)(v) and the regulations thereunder, a Member whose benefit under
the Base Plan is calculated under Appendices B, C or D of the Base Plan and who
terminates employment within two years of the date of such transaction shall
receive payment of his Non-Grandfathered Benefit in the form of a lump sum.
Payments to other Members shall be made in accordance with Section 3.4(b). The
foregoing notwithstanding, in any case where the Member is a Specified Employee,
payment of the Non-Grandfathered Benefit under this Section 3.4(e) shall be
deferred until the earlier of (i) the date that is six months following the
Member’s separation from service, or (ii) the date of the Member’s death.

Section 3.5
Effect of Changes in the Maximum Benefit. If, prior to a Member’s Benefit
Commencement Date, the benefits payable under the Base Plan increase as a





18





--------------------------------------------------------------------------------









result of increases in the Maximum Benefit, the benefits under this Plan shall
be recalculated to take into account the higher Maximum Benefit payable from the
Base Plan. If such an increase occurs after the Member’s Benefit Commencement
Date, no adjustment shall be made to the benefits payable under this Plan.
Section 3.6
Reduction in Benefits for Members in Foreign Service. A Member’s benefit under
this Plan (including his Beneficiary's benefits) based upon his participation in
the Plan subsequent to December 31, 1965 shall be reduced by any foreign
retirement benefits which the Member has received or will receive which are
attributable to direct or indirect contributions by the Company or any of its
Subsidiaries or branches. The amount of this reduction shall be determined in
accordance with the provisions of the Base Plan.

Section 3.7
Reduction in Benefits for Members Electing to Maintain Prior Plan Benefits. For
those Members who elected to make Contributions to Maintain Prior Plan Benefits
pursuant to Appendix C of the Base Plan, the benefit otherwise payable under
this Plan shall be reduced by an amount determined to be the benefit
attributable to the contributions that would have been required of the Member
under the Base Plan formula to Maintain Prior Plan Benefits for benefits in
excess of the Maximum Benefit, and interest thereon calculated at a rate equal
to the interest crediting rate under the Base Plan during the period that such
contributions would have been required.

Section 3.8
Reduction in Benefits for FICA Tax Imposed on Plan Benefits. Effective for
Benefit Commencement Dates on or after January 1, 2005, where the Member’s





19





--------------------------------------------------------------------------------









Benefit Commencement Date coincides with the Member’s “resolution date,” as
defined in Reg. § 31.3121(v)(2)-1(e)(4)(i), and all or a portion of the Member’s
benefit is payable as a lump sum, the lump sum payment shall be reduced by the
Actuarial Equivalent of the taxes imposed on the Member under Code sections
3101(a) and (b) (and the income tax required to be withheld on the amount of
such taxes) which are attributable to the Member’s Plan benefit, which amounts
shall be paid in satisfaction of the Member’s tax liability.
Section 3.9
Benefits Subject to Withholding. The benefits payable under this Plan shall be
subject to the deduction of any federal, state, or local income taxes,
employment taxes or other taxes which are required to be withheld from such
payments by applicable laws and regulations. Any employment taxes owed by the
Member with respect to any deferral, accrual or benefit payable under this Plan
which have not been satisfied under Section 3.8 may be withheld from benefits
paid under this Plan or any other compensation of the Member.

Section 3.10
Beneficiary Designation. The Member's Beneficiary for purposes of any survivor
benefits under this Plan will automatically be the same as such Member’s
Beneficiary under the Base Plan. Notwithstanding any other provision of this
Plan, the consent of the Member's Spouse shall not be required to elect a lump
sum payment of the Grandfathered Benefit. In the absence of a Beneficiary who
survives the Member, upon the Member’s death, payment of any benefit owed to a
Member's Beneficiary, if any, shall be made to the Member's estate in a lump sum
as soon as practicable.





20





--------------------------------------------------------------------------------









ARTICLE IV
PLAN ADMINISTRATION
Section 4.1
Employee Relations Committee. This Plan shall be administered by the Employee
Relations Committee which shall have full authority to administer and interpret
this Plan, make payments and maintain records hereunder, including but not
limited to the power:

(i)
to determine who are Eligible Employees for purposes of participation in the
Plan;

(ii)
to interpret the terms and provisions of the Plan and to determine any and all
questions arising under the Plan, including without limitation, the right to
remedy possible ambiguities, inconsistencies, or omissions by a general rule or
particular decision; and

(iii)
to adopt rules consistent with the Plan.

The Employee Relations Committee may adopt or amend from time to time such
procedures as may be required for the proper administration of the Plan. All
interpretations of the Employee Relations Committee shall be final and binding
on all parties including Members, Spouses and Beneficiaries, and the Company and
its affiliates.
Section 4.2
Claims Procedures. Any complaint with regard to benefits under the Plan should
be directed to the Secretary of the Employee Relations Committee,
Colgate-Palmolive, 300 Park Avenue, New York, NY 10022. Such complaint must be





21





--------------------------------------------------------------------------------









filed in writing no later than 90 days after the date of retirement, termination
or other occurrence related to the complaint. Within 90 days of the filing of
such claim, unless special circumstances require an extension of such period,
such person will be given notice in writing of the approval or denial of the
claim. If the claim is denied, the notice will set forth the reason for the
denial, the Plan provisions on which the denial is based, an explanation of what
other material or information, if any, is needed to perfect the claim, and an
explanation of the claims review procedure. The claimant may request a review of
such denial within 60 days of the date of receipt of such denial by filing
notice in writing with the Employee Relations Committee. The claimant will have
the right to review pertinent Plan documents and to submit issues and comments
in writing. The Employee Relations Committee will respond in writing to a
request for review within 60 days of receiving it, unless special circumstances
require an extension of such period. If the claimant does not request such a
review or the Employee Relations Committee fails to respond to such a request
for review in writing, the request for review will be deemed to have been made
and denied on the 120th day after the date of the initial denial. The Employee
Relations Committee, in its discretion, may request a meeting to clarify any
matters deemed appropriate. No action may be brought for benefits under this
Plan pursuant to the denial of a claim, unless such claim was timely made under
this Section and such complaint is filed on or before one year from the denial
or deemed denial by the Employee Relations Committee of any such claim upon
review.






22





--------------------------------------------------------------------------------









Section 4.3
Delegated Responsibilities. The Employee Relations Committee shall have the
authority to delegate any of its responsibilities to such persons as it deems
proper.

Section 4.4
Amendment and Termination. The Company may amend, modify or terminate this Plan
at any time, provided, however, that no such amendment, modification or
termination shall reduce any benefit under this Plan to which a Member, or the
Member’s Beneficiary, is entitled under Article III prior to the date of such
amendment or termination, and in which such Member or Beneficiary would have
been vested if such benefit had been provided under the Base Plan, unless the
Member or Beneficiary either becomes entitled to an amount equal to the
Actuarial Equivalent of such benefit under another plan, including the Base
Plan, program or practice adopted by the Company or the Member or Beneficiary
consents in writing to such reduction. The Employee Relations Committee may make
changes to this Plan which do not materially reduce the value of the benefits
paid under this Plan to conform to, or take advantage of, any governmental
requirements, statutes, regulations or other authority.

Section 4.5
Payments. The Company will pay all benefits arising under this Plan and all
costs, charges and expenses relating thereto out of its general assets.

Section 4.6
Non-Assignability of Benefits. Except as otherwise required by law, neither any
benefit payable hereunder nor the right to receive any future benefit under this
Plan may be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, or subjected to any charge or legal process, and if any attempt is
made to do so, or a person eligible for any benefits under this Plan becomes





23





--------------------------------------------------------------------------------









bankrupt, the interest under this Plan of the person affected may be terminated
by the Employee Relations Committee which, in its sole discretion, may cause the
same to be held or applied for the benefit of one or more of the dependents of
such person or make any other disposition of such benefits that it deems
appropriate and is consistent with Code Section 409A.
Section 4.7
Plan Unfunded. Nothing in this Plan shall be interpreted or construed to require
the Company in any manner to fund any obligation to the Members or Beneficiaries
hereunder. Nothing contained in this Plan nor any action taken here under shall
create, or be construed to create, a trust of any kind, or a fiduciary
relationship between the Company and the Members or Beneficiaries. Any funds
which may be accumulated in order to meet any obligation under this Plan shall
for all purposes continue to be a part of the general assets of the Company. To
the extent that any Member or Beneficiary acquires a right to receive payments
from the Company under this Plan, such rights shall be no greater than the
rights of any unsecured general creditor of the Company.

Section 4.8
Applicable Law. All questions pertaining to the construction, validity and
effect of this Plan shall be determined in accordance with the laws of the State
of Delaware, to the extent not preempted by Federal law.

Section 4.9
No Employment Rights Conferred. The establishment of the Plan shall not be
construed as conferring any rights upon any Eligible Employee for continuation
of employment, nor shall it be construed as limiting in any way the right of the





24





--------------------------------------------------------------------------------









Company to discharge any Eligible Employee or treat him without regard to the
effect which such treatment might have upon him under the Plan.
Section 4.10
Plan to Comply with Code Section 409A. Notwithstanding any provision to the
contrary in this Plan, each provision in this Plan shall be interpreted to
permit the deferral of compensation in accordance with Code section 409A and any
provision that would conflict with such requirements shall not be valid or
enforceable.









25





--------------------------------------------------------------------------------








APPENDIX A TO
COLGATE-PALMOLIVE COMPANY
SUPPLEMENTAL SALARIED EMPLOYEES RETIREMENT PLAN




Section 3.4    Time and Form of Payment
(c)
Separation from Service Prior to January 1, 2008.

(i)
Determination Date Prior to January 1, 2006. Payment of benefits under this Plan
to a Member or Beneficiary whose Determination Date is prior to January 1, 2006
shall commence on the Determination Date and, except as provided in this Section
3.4(c)(i), shall be payable in the same form as the benefit payable under the
Base Plan.

(A)
A Member whose benefit is calculated under Appendices B, C or D of the Base Plan
and whose Determination Date is on or before July 27, 2005 may request the
Employee Relations Committee to approve payment of his Grandfathered Benefit in
a lump sum. Such request must be made at least ninety (90) days prior to his
retirement date and will be accepted or denied in the sole discretion of the
Employee Relations Committee. In the event a lump sum payment request is
approved, the amount of the payment shall be determined based upon the actuarial
assumptions specified in Section 2.1 which are in effect on the Benefit
Commencement Date.

(B)
A Member whose benefit is calculated under Appendices B, C or D of the Base Plan
and whose Determination Date is on or after July 27, 2005 and before January 1,
2006 may request the Employee





i





--------------------------------------------------------------------------------







Relations Committee to approve payment of his entire benefit in a lump sum. Such
request must be made at least 90 days prior to his retirement date and will be
accepted or denied in the sole discretion of the Employee Relations Committee.
In the event a lump sum payment request is approved, the amount of the payment
shall be determined based upon the actuarial assumptions specified in Section
2.1 which are in effect on the Benefit Commencement Date. The approval of any
such request shall be deemed a cancellation of amounts deferred under the Plan
during 2005 pursuant to Q&A-20(a) of IRS Notice 2005-1.
(C)
Any other Member whose benefit under the Base Plan is payable in the form of a
lump sum may, with the Employee Relations Committee approval, receive payment of
his entire benefit under the Plan in the form of a lump sum. The approval of any
such request shall be deemed a cancellation of amounts deferred under the Plan
during 2005 pursuant to Q&A-20(a) of IRS Notice 2005-1.



(ii)
Determination Date After December 31, 2005.



(A)
Grandfathered Benefit. Payment of the Grandfathered Benefit under this Plan to a
Member or Beneficiary shall commence on the Determination Date and, except as
provided in this Section 3.4(c)(ii)(A), shall be paid in the same form as the
benefit payable under the Base Plan.





ii





--------------------------------------------------------------------------------







(I)
A Member or Beneficiary whose benefit under the Base Plan is calculated under
Appendices B, C or D of the Base Plan may request the Employee Relations
Committee to approve payment of his Grandfathered Benefit in a lump sum. Such
request must be made at least 90 days prior to his retirement date and will be
accepted or denied in the sole discretion of the Employee Relations Committee.

(II)
A Member or Beneficiary whose benefit under the Base Plan is not calculated
under Appendices B, C or D may, with the Employee Relations Committee approval,
receive payment of his Grandfathered Benefit in the form of a lump sum.

(B)
Non-Grandfathered Benefit. Except as otherwise provided herein,

(I)
a Member whose benefit under the Base Plan is calculated under Appendices B, C
or D of the Base Plan and who is married on the date of his separation from
service shall receive payment of the Non-Grandfathered Benefit in the form of a
Joint and 50% Survivor Annuity, commencing as soon as practicable following the
Member’s separation from service. If such Member is not married on the date of
his separation from service, payment of the Non-Grandfathered Benefit shall be
made in the form of a level monthly annuity for life commencing as soon as
practicable following the Member’s separation from service. Payment to a
Beneficiary shall be made in the form of a level monthly annuity for life





iii





--------------------------------------------------------------------------------







commencing as soon as practicable following the Member’s death. The foregoing
notwithstanding, certain Members designated by the Committee who meet the
requirements set forth in Section 3.02 of IRS Notice 2006-79 may elect on or
before December 31, 2007 to receive payment of the Non-Grandfathered Benefit
following the Member’s separation from service in the form of a lump sum
provided such election is made prior to the calendar year in which the Member’s
separation from service occurs.
(II)
A Member or Beneficiary whose benefit under the Base Plan is not calculated
under Appendices B, C or D of the Base Plan shall receive payment of the
Non-Grandfathered Benefit in the form of a lump sum as soon as practicable
following the Member’s separation from service. Payment to a Beneficiary shall
be made in the form of a lump sum as soon as practicable following the Member’s
death.

(iii)
Members under the Hill’s Plan. Sections 3.4(a) and (b) shall govern the time and
form of payment for benefits earned under the Hill’s Plan.

    
The foregoing notwithstanding, in any case where the Member is a Specified
Employee, payment of the Non-Grandfathered Benefit under this Section 3.4(c)
(other than payments described in Section 3.4(c)(i)(B) and (C)) shall be
deferred until the earlier of (i) six months following the Member’s separation
from service or (ii) the date of the Member’s death. If benefits are paid in the
form of an annuity, the portion of the Non-Grandfathered benefit that would have
been paid during this




iv





--------------------------------------------------------------------------------







six month period shall be accumulated and paid in a lump sum at the end of this
period. If the benefit is paid in the form of a lump sum, interest credits shall
continue throughout the six month period.






v



